In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00440-CR


                              RODERICK JORDAN, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 363rd District Court
                                     Dallas County, Texas
             Trial Court No. F-12-59308-W, Honorable Tracy F. Holmes, Presiding

                                   December 22, 2016

                               MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant Roderick Jordan appeals from his murder1 conviction following a bench

trial. Through one issue, appellant contends the evidence was insufficient to support his

conviction. We will affirm.




1
    See TEX. PENAL CODE ANN. § 19.02 (West 2015).
                                        Background


       Appellant was indicted for the murder of James Gregory Lynn. He pled not guilty

and went to trial before the trial court. After hearing the evidence and arguments of the

parties, the court found appellant guilty as charged and assessed punishment at twenty

years of imprisonment.


       A Dallas police officer testified he found Lynn’s body in the cab of appellant’s

eighteen-wheeler truck after a traffic stop. The medical examiner testified Lynn suffered

some seventy “sharp force” injuries, most of which were superficial. One neck wound

and a “cluster” of wounds to the chest cavity were more serious and caused Lynn’s

death. Most of the evidence concerning the circumstances of Lynn’s death came from

appellant’s testimony. He admitted he stabbed Lynn and cut his throat but testified he

did so in self-defense.


       Appellant testified to events that transpired in or around his truck at truck stops

near the intersection of interstate highways 20 and 45 southeast of Dallas, and spanned

from the early morning hours of a Saturday to mid-afternoon Sunday. Appellant testified

he smoked crack cocaine during most of that period and transacted with several people,

including Lynn, over the course of those hours to pay for more cocaine. He obtained

cash from a “loadable” credit card and even illegally sold gasoline from his truck to

finance additional cocaine purchases.


       One man, Anthony Douglas, testified to two of the illegal fuel sales and told the

court appellant and Lynn argued about money. A local woman, described at trial as a

drug user and prostitute, testified to drug transactions with appellant and to his anger


                                            2
about being “ripped off” during a drug deal. Appellant also told the court that at some

point, Lynn took the tires off appellant’s truck and replaced them with used tires.

Appellant admitted he was “high” and did nothing to prevent Lynn’s action. Appellant

testified the two men disagreed over the tires and money apparently owed by appellant

to Lynn.


       Appellant testified that while the men were trying to resolve the money issue,

Lynn got into appellant’s truck through the driver’s side door. Appellant was “under the

hood messing with the truck, trying to get it started with a screwdriver.” He said that

when he entered his truck, Lynn had a knife. Appellant asked him why he had the knife

and testified Lynn responded, “I don’t know what you was doing out there.” Appellant

testified he drove out of the lot and “[he] knew . . . something shady was going on . . . .”

He testified he then saw Lynn had “a knife in his left hand” and he raised it “[a]s if to cut

me with it.” Appellant testified he was afraid for his life so he retrieved a knife from his

tools. The men fought in the “cab portion of the truck.”


       Appellant described the fight as long and bloody. He “hit” Lynn with his knife

multiple times. But, appellant told the court, he held on to Lynn’s left hand throughout

their fight even though Lynn repeatedly “leaped” and “charged” for him.            Appellant

eventually “reached down” and “jumped behind him and cut his throat.” Appellant was

not injured during the fight. Appellant said he then drove his truck for some seven hours

following Lynn’s death, looking for a place to “dump” Lynn’s body. He was eventually

stopped by the police officer because one of the truck’s tires was smoking. At trial,

appellant admitted he initially told a detective he “didn’t do it” and he “lied about that

situation.”

                                             3
       On appeal, appellant contends the State failed in its burden of persuasion to

refute his defense that he acted only in self-defense and consequently, the evidence is

insufficient to support his conviction for murder.


                                          Analysis


       The initial burden to produce evidence supporting self-defense rests with the

defendant. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003); Saxton v.

State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991). Once the defendant produces

some evidence, the State bears the ultimate burden of persuasion to disprove the

raised defense. Zuliani, 97 S.W.3d at 594; Saxton, 804 S.W.2d at 913-14. This burden

of persuasion does not require the State to produce evidence, but instead requires that

the State prove its case beyond a reasonable doubt. Zuliani, 97 S.W.3d at 594; Saxton,
804 S.W.2d at 913. If the fact finder finds the defendant guilty, then it implicitly finds

against the defensive theory. Saxton, 804 S.W.2d at 914.


       In reviewing the sufficiency of the evidence to support the fact finder’s rejection of

a defensive issue, “we look not to whether the State presented evidence which refuted

appellant’s self-defense testimony, but rather we determine whether after viewing all the

evidence in the light most favorable to the prosecution, any rational trier of fact would

have found the essential elements of murder beyond a reasonable doubt and also

would have found against appellant on the self-defense issue beyond a reasonable

doubt.” Id.; Gonzalez v. State, No. 05-13-00630-CR, 2014 Tex. App. LEXIS 7584, at

*14-16, (Tex. App.—Dallas July 14, 2014, no pet.) (mem. op., not designated for

publication). See also Jackson v. Virginia, 443 U.S. 307, 318-20, 99 S. Ct. 2781, 61 Lans. Ch.
4
Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 894-913 (Tex. Crim. App. 2010)

(plurality op.) (sufficiency standard). The sufficiency of the evidence is measured by

reference to the elements of the offense as defined by a hypothetically correct jury

charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009).


       In conducting our review, we recognize that the trier of fact is the sole judge of

the credibility of witnesses and the weight to be given a witness’s testimony, and it is the

trier of fact’s responsibility to resolve conflicts in the testimony, to weigh the evidence,

and to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).              We

presume the trier of fact resolved any conflicts in the evidence in favor of the verdict

and, so long as such resolution is rational, we defer to that resolution. Brooks, 323
S.W.3d at 894-95; Jackson, 443 U.S. at 326. The issue of self-defense is a fact issue to

be determined by the finder of fact, and the fact finder is free to accept or reject any

defensive evidence on the issue. Saxton, 804 S.W.2d at 913-14 (defensive evidence

that is “merely consistent with the physical evidence at the scene” will not render the

State’s evidence insufficient because the credibility determination of such evidence is

solely within fact finder’s province).


       The standard of review on appeal is the same for both direct and circumstantial

evidence cases. Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010).

Therefore, in reviewing the record, we treat direct and circumstantial evidence equally.

Clayton, 235 S.W.3d at 778; see also Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.

App. 2007) (recognizing that circumstantial evidence is as probative as direct evidence

in establishing guilt and may alone be sufficient to establish guilt).

                                              5
       A person commits murder if he intentionally or knowingly causes the death of an

individual or if he intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual. TEX. PENAL CODE ANN.

§ 19.02(b)(1), (b)(2) (West 2015). Under certain circumstances, however, self-defense

justifies the use of deadly force. Gonzalez, 2014 Tex. App. LEXIS 7584, at *14-16,

citing Morales v. State, 357 S.W.3d 1, 7 (Tex. Crim. App. 2011). Such force is justified

“when and to the degree the actor reasonably believes the force is immediately

necessary to protect the actor against the other’s use or attempted use of unlawful

force.” Id., citing TEX. PENAL CODE ANN. § 9.31(a) (West 2015). A person is justified in

using deadly force against another (1) if he would be justified in using force against the

other under section 9.31 of the penal code, and (2) when and to the degree he

reasonably believes the deadly force is immediately necessary to protect himself

against the other’s use or attempted use of unlawful deadly force. Id., citing TEX. PENAL

CODE ANN. § 9.32(a)(1), (a)(2)(A) (West 2015). The actor’s belief in the necessity of

deadly force is presumptively reasonable if certain requirements are met. See TEX.

PENAL CODE ANN. § 9.32(b).


       Appellant’s testimony, coupled with that of the medical examiner, demonstrated

that he intentionally or knowingly caused Lynn’s death by stabbing him multiple times

and cutting his throat. Appellant does not contest the sufficiency of that evidence to

support his conviction for murder. By his testimony also, appellant asserted he stabbed

Lynn to prevent Lynn from killing him. The State concedes that, by his testimony and

other evidence in the record, appellant met his initial burden of production to bring forth

some evidence to support self-defense. Zuliani, 97 S.W.3d at 594.


                                            6
       On appeal, the State challenges appellant’s attempt to use penal code section

9.32(b)(1)(A), under which appellant’s asserted belief that deadly force was immediately

necessary would be presumed to be reasonable if, among other requirements, appellant

knew or had reason to believe Lynn “unlawfully and with force entered, or was

attempting to enter unlawfully and with force, [appellant’s] occupied…vehicle” or

“unlawfully and with force removed, or was attempting to remove unlawfully and with

force, the actor from the actor’s . . . vehicle.” TEX. PENAL CODE ANN. § 9.32(b)(1)(A).

We agree with the State. Appellant testified he did not want Lynn to get into his truck

but said only that Lynn entered through the driver’s side door after appellant told him the

passenger door was broken. As the State notes on appeal, appellant did not point to

any evidence Lynn used force or attempted to use force to enter the truck, or to later

expel appellant by force. The State also notes that at the time Lynn climbed into the

truck, the vehicle was not occupied. We add that appellant did not testify Lynn used the

knife to gain entry into the truck. The trial court was not required to view appellant’s

actions as showing a presumptively reasonable belief deadly force was immediately

necessary under section 9.32(b)(1)(A).


       The facts of this case are like those in Saxton, 804 S.W.2d at 911, in that the

only eyewitness testimony to Lynn’s death came from appellant, who testified Lynn was

the aggressor and he stabbed Lynn and cut his throat only in self-defense. As noted,

however, even in that circumstance, the finder of fact may reject the claim of self-

defense, and our task is to determine whether consideration of all the evidence, viewed

in the light most favorable to the verdict, allowed a rational trier of fact to do so and find

against appellant on the self-defense issue beyond a reasonable doubt. Saxton, 804
7
S.W.2d at 914; Gonzalez, 2014 Tex. App. LEXIS 7584, at *15-16; see also London v.

State, 325 S.W.3d 197, 203 (Tex. App.—Dallas 2008, pet. ref’d); Denman v. State, 193
S.W.3d 129, 132-33 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d) (both noting that

defendant’s testimony, by itself, does not prove a claim of self-defense).


      Appellant points to evidence he asserts supports his testimony: (1) a knife with

Lynn’s DNA was recovered from the cab of the truck, evidence appellant argues shows

Lynn had a knife, just as appellant testified; (2) the knife appellant said he used was

found on the dashboard, where appellant said he placed it, and it tested positive for

blood; and (3) the fingernail scrapings taken from Lynn’s body contained no DNA other

than Lynn’s, a finding consistent with appellant’s version of the events because

appellant testified he held on to Lynn’s hand as the two fought in the tight space of the

cab. As noted, however, a mere consistency between appellant’s testimony of self-

defense and physical evidence at the scene does not render the State’s evidence of

guilt insufficient. Saxton, 804 S.W.2d at 913-14. The physical evidence appellant cites,

while consistent with his version of the events, does not preclude the court’s exercise of

its function to evaluate the credibility of appellant’s testimony. Moreover the physical

evidence appellant cites is not necessarily inconsistent with appellant’s guilt. That Lynn

had a knife does not require the conclusion appellant acted in self-defense, and did not

preclude the court from rejecting appellant’s defense.


      Other evidence before the court cast doubt on appellant’s version of the events

and supported the trial court’s finding of guilt and implicit rejection of appellant’s

defense. The evidence demonstrated that Lynn suffered a brutal attack. The medical

examiner testified some of Lynn’s seventy-odd injuries, particularly those on his hands

                                            8
and forearms, could be characterized as defensive wounds. An officer testified he saw

“large amounts of blood all over the inside of the cab” and the blood was still “dripping

off the door when they opened it up.” Yet, despite his testimony that Lynn leapt and

charged at him in the truck’s cab, appellant sustained no injuries at all. Photographs of

Lynn’s injuries and the absence of injuries to appellant were in evidence. Lynn was a

large man, and the court was not required to find credible appellant’s testimony that he

bore no signs of engaging in such a struggle because he kept hold of Lynn’s hand

throughout.


       Further, the version of events appellant presented to the trial court was not what

he told police after the events. Appellant admitted he told the detective a different story.

When asked, he said, “Well, I told the detective about—yeah, I was—what I told the

detective is that I didn’t do it. And I did do it because I was scared, and I told the

detective I was trying to—.” He later said, “I lied about that situation.” The court was

entitled to consider appellant’s differing versions of the events when evaluating his

assertion at trial that he acted in defense of his own life. See King v. State, 29 S.W.3d
556, 565 (Tex. Crim. App. 2000) (finding the defendant’s false statements to the media

indicated his consciousness of guilt as well as an attempt to cover up the crime);

Couchman v. State, 3 S.W.3d 155, 164 (Tex. App.—Fort Worth 1999, pet. ref’d)

(concluding defendant’s change of story was evidence of consciousness of guilt and

jury was reasonable to conclude defendant lied because he had “something to hide”).


       Finally, the evidence provided other ready explanations for appellant’s deadly

conduct toward Lynn. Both the local woman and Douglas testified appellant was angry

and “upset” about the drug transactions, money apparently owed to Lynn, and Lynn’s

                                             9
removal of the tires from appellant’s truck. Neither witness testified Lynn was angry or

showed any animosity toward appellant. The detective said appellant told him he was

“pissed off” at Lynn, although appellant could not recall that statement when questioned

about it at trial.


                                          Conclusion


         When the trier of fact exercises its role of judging the credibility of witnesses, it

can choose to believe all, some, or none of the testimony of a particular witness. See

Denman, 193 S.W.3d at 132. Considering all the evidence in the light most favorable to

the trial court’s verdict, we conclude a rational trier of fact could have found appellant

guilty of murder beyond a reasonable doubt by finding credible the evidence favoring

conviction and finding not credible the evidence favoring self-defense. See Smith v.

State, 352 S.W.3d 55, 63 (Tex. App.—Fort Worth 2011, no pet.) (also finding evidence

sufficient to support rejection of self-defense despite defendant’s testimony).            The

evidence was sufficient to support the trial court’s finding of guilt and its implicit rejection

of appellant’s argument he acted in self-defense.


         We overrule appellant’s sole issue on appeal and affirm the judgment of the trial

court.




                                                           James T. Campbell
                                                              Justice


Do not publish.




                                              10